Citation Nr: 0200081	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  94-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of degenerative disc disease, L4-L5, with 
herniated nucleus pulposus, L5-S1, currently rated as 60 
percent disabling.  

2.  Entitlement to an effective date, earlier than August 21, 
1998, for a total disability rating for compensation based on 
unemployability of the individual (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty from January 1981 to November 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied an evaluation in excess of 20 
percent for degenerative disc disease, L4-L5, with herniated 
nucleus pulposus, L5-S1.  

In March 1996, the Board of Veterans' Appeals (Board) 
remanded this case for further development and in April 1997 
the Board denied the claim for an increased rating.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 1997 
Order, the Court vacated the Board's April 1997 decision and 
remanded the case to the Board for further development, 
readjudication and disposition in accordance to the Court's 
Order.  

The Board remanded the claim to the RO in May 1998 for 
additional development and readjudication.  In a July 1998 
decision, the RO increased the disability rating for the 
appellant's back disorder from 20 percent to 60 percent, 
effective February 8, 1993.  The appellant thereafter filed 
an application for increased compensation based on 
unemployability.  The RO denied the claim for a TDIU rating 
in October 1998.  The appellant appealed that decision to the 
Board.  

In May 1999 the Board remanded the case to the RO for 
clarification of the evidence.  

After additional development of the evidence, the RO granted 
a TDIU rating in an October 1999 rating decision.  The RO 
assigned an effective date of August 21, 1998, for the TDIU 
rating.  The appellant appealed that decision to the Board in 
March 2000.  

In January 2001, the Board denied an evaluation in excess of 
60 percent for the service-connected degenerative disc 
disease, L4-L5, with herniated nucleus pulposus, L5-S1; and 
also denied entitlement to an effective date, earlier than 
August 21, 1998, for a TDIU rating.  The veteran appealed to 
the Court.  

In May 2001, the Court vacated the Board's January 2001 
decision and remanded the matter to insure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, VCAA became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

VCAA emphasizes the importance of obtaining Federal 
Government records.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  It is particularly important to obtain records of 
relevant treatment or examination of the veteran at VA 
facilities.  See 38 U.S.C.A. § 5103A(c)(2) (West Supp. 2001).  
The claims folder currently contains summaries of VA 
outpatient treatment.  A complete copy of the veteran's VA 
medical records should be obtained and associated with the 
claims folder.  

Medical records from the Social Security Administration (SSA) 
were received in October 1996.  In Murincsak v. Derwinski, 
2 Vet. App. 363, 371-2 (1992), the Court pointed out that 
current SSA records should be requested because SSA is 
required to do periodic re-evaluations.  VCAA emphasizes the 
need to obtain relevant records from all Federal agencies.  
See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).  

VCAA requires VA to provide a medical examination or obtain a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2001).  In this case, the veteran 
has been examined and an opinion has been obtained.  This 
requirement of VCAA has been fully complied with and no 
further examination or opinion is required.  The disagreement 
of a claimant, as a lay witness, with the opinion of a 
trained medical professional on a medical question of cause 
or etiology does not indicate a need for further examination 
or another medical opinion.  In a case such as this, where 
there is no dispute between competent medical witnesses, 
neither VCAA nor any other law or regulation requires VA to 
obtain additional examinations or opinions simply because the 
existing ones are against the claim.  

The veteran has strongly disagreed with the medical opinion.  
However, it is a long standing and well established 
requirement of law that a witness be competent to present the 
evidence he seeks to introduce.  A lay witness can provide 
evidence as to what he saw or experienced, such as symptoms.  
However, a trained medical professional must provide evidence 
on a medical question such as the etiology or cause of the 
symptoms.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran is notified that the implementing regulations for 
VCAA provide definitions relevant to this case:  

Sec. 3.159  Department of Veterans 
Affairs assistance in developing claims.  
(a)  Definitions.  For purposes of this 
section, the following definitions apply:
(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses.  
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.  

66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)).  

A February 2000 rating decision denied service connection for 
a psychiatric disorder secondary to the service-connected 
back disorder.  Notice was sent to the veteran in early March 
2000.  A substantive appeal on other issues was received by 
the RO a few days later.  In one sentence, the veteran 
asserted that he suffered from mental distress because of the 
service-connected back disorder.  The representative asserts 
that, with liberal construction, this could be construed as a 
timely notice of disagreement.  The Board agrees and Remands 
the matter to the RO for a statement of the case (SOC).  
Where a claimant files a notice of disagreement and the RO 
has not issued a SOC, the issue must be Remanded to the RO 
for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board notes that, following receipt of the SOC, the veteran 
must submit a timely substantive appeal for the Board to have 
jurisdiction of the issue.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.300 to 20.306 (2000).  Absent a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 
Vet. App. 511 (1997).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should obtain a complete copy 
of the veteran's VA medical records and 
associate them with the claims folder.  

3.  The RO should ask SSA to provide a 
complete copy of all medical records which 
that agency may have obtained since 
October 1996.  

4.  The RO should generate an SOC on the 
issue of entitlement to service connection 
for a psychiatric disability as secondary 
to the service connection back disorder.  
If the veteran submits a timely 
substantive appeal, the issue should be 
developed and adjudicated in accordance 
with VCAA and all applicable laws and 
regulations.  

5.  The veteran's vocational 
rehabilitation folders should remain with 
the claims folders, pending resolution of 
this matter.  

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




